                                                                         JS-6
B.J. Kang Law, P.C.
Habeeb K. Syed #298167
100 Daingerfield Rd. #101
Alexandria, VA 22314
Phone Number: (408) 684-8561




Attorneys for Petitioner
Moda-Innochips Co., LTD.


                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                      WESTERN DIVISION - LOS ANGELES

Moda-Innochips Co., LTD.,                        ) Case No. CV 19-2684-GW-RAOx
                                                 )
                             Petitioner,         ) ORDER CONFIRMING FOREIGN
      vs.                                        ) ARBITRATION AWARD
                                                 )
Pressure Profile Systems, Inc.,                  )
                                                 )
                                                 )
                             Respondent          )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )




                                           -1-

                            [PROPOSED] ORDER CONFIRMING FOREIGN ARBITRATION AWARD
Petitioner Moda-Innochips Co., Ltd.’s (“Petitioner”) Petition to Enforce Foreign
Arbitration Award (“Arbitral Award”) issued by the Korean Commercial Arbitration
Board (“KCAB”) in favor of Petitioner and against Respondent Pressure Profile
Systems, Inc. (“Respondent”), on May 18, 2018 (“Petition”) came before this Court
on June 6, 2019 and June 17, 2019. Having considered the papers and arguments
filed and made in support of and in opposition to the Petition, and good cause
appearing, the Court orders as follows:

IT IS HEREBY ORDERED that the Petition is GRANTED.
The Court issues an order:
      A. Confirming the Arbitral Award against Respondent;
      B. Awarding Petitioner damages as follows:
            (i) $300,000.00 (Three Hundred Thousand Dollars) (the “Principal”),
      plus simple interest accruing at the rate of six percent (6%) per annum from
      April 12th, 2016 up and until the date of the approval of the Petition;
            (ii) Post-judgment interest, pursuant to 28 U.S.C. § 1961, that may
      become due and owing to Petitioner from Respondent after this Petition has
      been granted and judgment has been entered in this case; and
      C. Awarding Petitioner such other and further relief as may be just, proper,
      necessary, and in conformity with the Arbitral Award, including but not
      limited to attorney’s fees incurred in collecting the above damages.


      Dated: June 21, 2019                     ____________________________
                                               Hon. George H. Wu,
                                               United States District Judge




                                         -2-

                             [PROPOSED] ORDER CONFIRMING FOREIGN ARBITRATION AWARD
